                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                  )
LESLEY OWENS,                     )
                                  )
     Movant,                      )
                                  )     Cv. No. 13-2139
                                  )     Cr. No. 08-20257
v.                                )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Defendant.                   )
                                  )
                                  )
                                  )

                              ORDER



     Before the Court is Movant Lesley Owens’ June 27, 2019

Motion Pursuant to Fed. R. Civ. P. 60(a).        (Cv. ECF No. 63.)

For the following reasons, Owens’ motion is DENIED.

     On January 15, 2009, a jury found Owens guilty of being a

felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g).   (Cr. ECF No. 57.)     The Court found that the Armed

Career Criminal Act (the “ACCA”) applied to Owens based on his

two prior robbery convictions and three prior aggravated assault

convictions.   (See Cv. ECF No. 14 at 8-11.)   Owens filed a motion

under 28 U.S.C. § 2255 in 2013.       (Cv. ECF No. 1.)     On June 21,

2016, the Court denied that motion and entered judgment.          (Cv.

ECF Nos. 31, 32.)
     In numerous subsequent filings, Owens has asked the Court

to amend its judgment in this case.              (See Cv. ECF Nos. 33, 34,

36, 38, 39, 40, 56, 57, 59, 63.)          In one of those motions, Owens

moved for relief from judgment under Federal Rule of Civil

Procedure 60(b).      (Cv. ECF No. 56.)          In that motion, filed on

March   18,   2019,   Owens    argued     that    the   Court   had   made   a

substantive   mistake   of    law    in   concluding     that   one   of   his

aggravated assault convictions was a violent felony under the

ACCA.   (Id. at 3-7.)   On June 10, 2019, this Court denied Owens’

March 18, 2019 motion as untimely.          (Cv. ECF No. 61.)

     On June 28, 2019, Owens filed a Notice of Appeal of the

Court’s June 10, 2019 Order to the United States Court of Appeals

for the Sixth Circuit.       (Cv. ECF No. 65.)       On June 27, 2019, one

day before filing this Notice of Appeal, Owens filed a motion in

this Court under Federal Rule of Civil Procedure 60(a) in which

he asks the Court to correct what he describes as “clerical

mistakes” in the Court’s June 10, 2019 Order.            (Cv. ECF No. 63.)1

Owens argues in this current motion that the Court’s June 10,

2019 Order denying his earlier Rule 60(b) motion failed to

consider his equitable tolling argument and his request for

relief under Rule 60(b)(6).         (Id.)


1 On July 2, 2019, the United States Court of Appeals for the Sixth
Circuit held Owens’ appeal of the Court’s June 10, 2019 Order in
abeyance pending this Court’s resolution of Owens’ June 27, 2019
motion. (Cv. ECF No. 66.)

                                      2
     Rule 60(a) allows a court to “correct a clerical mistake or

a mistake arising from oversight or omission.”    Fed. R. Civ. P.

60(a). It governs errors that are “mechanical in nature.”     Braun

v. Ultimate Jetcharters, LLC, 828 F.3d 501, 515 (6th Cir. 2016)

(citation omitted).   Although Owens styles his current motion as

a request for the correction of clerical errors under Rule 60(a),

what he challenges are the substantive legal conclusions in the

Court’s June 10, 2019 Order.    (See Cv. ECF No. 63.)   Rule 60(a)

is not an appropriate vehicle for this challenge.       “The rule

does not [] authorize the court to revisit its legal analysis or

otherwise correct an ‘error[] of substantive judgment,’” and the

Court may not use the rule as an occasion to do so here.      In re

Walter, 282 F.3d 434, 440 (6th Cir. 2002) (quoting Olle v. Henry

& Wright Corp., 910 F.2d 357, 364 (6th Cir. 1990)).

     Owens’ June 27, 2019 motion under Rule 60(a) is DENIED.



So ordered this 29th day of August, 2019.



                                 /s/ Samuel H. Mays
                               Samuel H. Mays, Jr.
                               UNITED STATES DISTRICT JUDGE




                                 3
